ORDER
PER CURIAM.
Appellant-husband appeals the trial court’s grant of attorney’s fees to respondent-wife for costs of defending against husband’s appeal of part of a dissolution order. We affirm.
On May 16, 1988, the trial court denied wife’s request for attorney’s fees incurred defending husband’s first appeal of the trial court’s maintenance and attorney fee order pendente lite. This court affirmed the trial court’s award and remanded the case to the trial court. The trial court then ordered a payout to wife from the cash bond posted by husband. Husband appealed the payout order, posting an additional bond to stay enforcement of the order. Wife then made a motion to the trial court for past and future attorney fees on appeal; the court denied the past fees but granted fees for the pending appeal of the payout order.
Husband alleges on appeal that the first denial of attorney fees rendered the issue barred by res judicata. He also complains that the trial court deprived him of due process by limiting the hearing on wife’s motion for attorney’s fees to one hour.
The judgment of the trial court reviewable under Rule 73.01 is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would serve no precedential value and the order is affirmed pursuant to Rule 84.16(b).